Citation Nr: 1702971	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO. 14-30 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to VA compensation benefits. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The appellant served on active duty from December 1990 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In October 2015, the appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issue on appeal and engaged in a colloquy with the appellant toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

The appellant previously filed claims for disability benefits on multiple occasions, including most-recently in May 2002. In each instance, the RO determined that the appellant's character of discharge was considered a bar to VA benefits. The appellant did not initiate an appeal with respect to any of the prior administrative decisions; therefore, the Board has considered whether the current appeal should be properly characterized as requiring new and material evidence to reopen the claim. In this regard, however, the current appeal has been developed and adjudicated by the RO on the merits and the appellant has provided arguments regarding the substantive aspects of the appeal. Accordingly, the Board finds no prejudice to the appellant in proceeding with adjudication of the appeal on the merits. See Hickson v. Shinseki, 23 Vet. App. 394 (2010); Bernard v. Brown, 4 Vet. App. 384 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1. The appellant had a single period of service from December 1990 to September 1992, and was discharged under other than honorable conditions.

2. The misconduct committed by the appellant during service was willful and persistent and did not consist of minor offenses offset by otherwise honest, faithful, and meritorious service. 

3. The appellant was not insane at the time he committed the in-service misconduct.

4. The appellant's discharge is considered dishonorable.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a bar to VA compensation benefits. 38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. § 3.12, 3.354 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326(a). See also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) (stating the notice requirements of the VCAA apply to all elements of a claim, to include veteran status). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).



The appellant's current claim for compensation benefits was filed as a Fully Developed Claim (FDC) using VA Form 21-526EZ. When filing a FDC, a claimant submits all evidence relevant and pertinent to his claim other than service treatment records, which will be obtained by VA. The FDC form includes notice to the claimant of what evidence is required to substantiate a claim and of the claimant's and VA's respective duties for obtaining evidence. Thus, the notice that is part of the FDC form submitted by the appellant satisfies the duty to notify.

The appellant was not provided with specific notification prior to the April 2014 administrative decision as to what information was necessary to substantiate his claim, the regulation governing character of discharge, and his and VA's respective duties in obtaining evidence. However, VA notified the appellant of the reasons and bases for its decision, notified the appellant of his appellate rights, and issued an August 2014 Statement of the Case, which included the laws and regulations pertinent to the appeal. Further, the appellant has provided statements in support of the appeal, including his testimony at the October 2015 Board hearing, in which he clearly demonstrates actual knowledge of the substantive requirements of his appeal. Accordingly, the Board finds that any insufficiency in the timing of proper VCAA notice to be harmless, non-prejudicial error. See Conway, 353 F.3d 1369.

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records, and providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The claims file contains the appellant's service personnel and treatment records, and the appellant has not identified any other records needing to be obtained. Further, a medical opinion is not required to decide the claim. See id. The duty to assist is satisfied. See 38 C.F.R. § 3.159(c).


VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.


Merits of the Claim

The appellant contends his character of discharge should not be a bar to VA compensation benefits. The appellant's Report of Separation from the Armed Forces (DD Form 214) indicates that he was on active duty in the United States Navy from December 1990 to September 1992. The character of his discharge was under other than honorable conditions.

Service-connected compensation benefits may be granted to a veteran who has a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110. The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). 

Accordingly, a discharge or release from active service under conditions other 
than dishonorable is generally a prerequisite to entitlement to VA pension or compensation benefits. See 38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a). There are two types of character of discharge bars to establishing entitlement for VA benefits: (1) statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and 
(2) regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the regulatory bars, which are at issue in this appeal, a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) Acceptance of an undesirable discharge to escape trial by general court-martial; (2) Mutiny or spying; (3) An offense involving moral turpitude, to include conviction of a felony; (4) Willful and persistent misconduct, to include a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct. A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious; (5) Homosexual acts 

involving aggravating circumstances or other factors affecting the performance of duty, e.g. homosexual acts involving aggravating circumstances or other factors affecting the performance of duty include child molestation, homosexual prostitution, homosexual acts or conduct accompanied by assault or coercion, and homosexual acts or conduct taking place between service members of disparate rank, grade, or status when a service member has taken advantage of his or her superior rank, grade, or status. 38 C.F.R. § 3.12(d).

An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences. Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct. 38 C.F.R. § 3.1(n). An absence without leave, precluding the performance of military duties, cannot constitute a minor offense for purposes of willful and persistent misconduct. Stringham v. Brown, 8 Vet. App. 445, 448 (1995). 

A discharge or release from service under one of the above conditions is a regulatory bar to the payment of benefits, unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided. 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b). Insanity is a defense to all statutory and regulatory bars, while compelling circumstances is only a defense to the statutory bar involving an absence without official leave period of at least 180 days.

VA regulations provide that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 38 C.F.R. § 3.354(a). In the process of consulting various well-accepted legal authority, VA General Counsel has noted that the term insanity was 

synonymous with psychosis. VAOPGCPREC 20-97 (May 22, 1997). The burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses. Stringham, 8 Vet. App. at 449.

A review of the appellant's service personnel records shows that in February 1992, he received non-judicial punishment under Article 15, Uniform Code of Military Justice (UCMJ) for disorderly conduct and destruction of military property. In April 1992, the appellant received an Article 15 non-judicial punishment for drunk and disorderly conduct, assault on a petty officer, and disobeying a lawful order. In July 1992, the appellant received an Article 15 non-judicial punishment for disorderly conduct and underage consumption of alcoholic beverages. 

In April 1992, the appellant was informed that he was being considered for an administrative discharge from the naval service by reason of misconduct due to commission of a serious offense. He was provided a document entitled "Notice of an Administrative Board Procedure Proposed Action" that detailed his rights with respect to the administrative discharge proceedings. Specifically, this document detailed his right to an administrative board hearing and his right to counsel. The appellant signed this form, indicating that he had received the form and understood its contents. Among its advisements, the letter noted that the appellant could encounter substantial prejudice in civilian life and that he could lose virtually all veterans' benefits.

In an April 1992 "Statement of Awareness and Request for, or Waiver of, Privileges," the appellant indicated that he consulted with counsel regarding the administrative proceedings. The appellant initially indicated that he wished to proceed with an administrative board hearing, but subsequently declined the hearing. No administrative board hearing was conducted. The appellant's signature appears above that of a legal officer of the naval service.

In August 1992, the appellant's commanding officer prepared a recommendation for administrative discharge from the naval service. The commanding officer indicated that the recommendation for separation was misconduct due to the 
commission of a serious offense; the report detailed the several civilian and military violations, including the three Article 15 non-judicial punishments. In summary, the appellant's commanding officer indicated that the appellant's "actions can no longer be tolerated. Although an effective worker onboard ship, his liberty performance continues to drastically decline." The commanding officer added that "unfortunately, [the appellant's] unprovoked assault on one of his shipmates proves [] that he does not belong in the Navy." The commanding officer recommended that the appellant by separated from the Navy, but strongly recommended that he be granted a general discharge due to his solid performance onboard the ship. Notwithstanding, the appellant was discharged under other than honorable conditions by reason of misconduct due to his commission of a serious offense.

The appellant filed claims for disability benefits on multiple occasions. An April 1994 Administrative Decision by the RO determined that the appellant's character of discharge was considered a bar to VA benefits under the provisions of 38 C.F.R. § 3.12(d)(4). This decision found that the appellant received an under other than honorable conditions discharge by reason of willful and persistent misconduct. In February 1998, the RO confirmed the April 1994 Administrative Decision. In July 2002, the RO found that new and material evidence had not been submitted to change or correct the character of the appellant's discharge, and continued the denial of entitlement to compensation benefits. 

In a March 2014 statement, the appellant alleged that he used alcohol as a mechanism to cope with the length of his sea deployment and with the stress his deployment caused in his domestic relationship. The appellant also indicated that while on shore leave, he "got into a confrontation with another sailor [where] no one was hurt." He further indicated that he was only 18 years old and that he "truly regret[s his] poor behavior." 

In the May 2014 Notice of Disagreement, the appellant contended that his conduct during service that resulted in the Article 15 violations was neither willful nor persistent. Regarding willfulness, the appellant argued that "the violations [were] the result of being under the influence of alcohol due to family and marital problems." He further contended that he "did not readily[,] gladly, [or] voluntarily 

cho[o]se to use alcohol as a coping mechanism where one[']s judgment is poor at best." Regarding persistent behavior, the appellant indicated that "the violations occurred v[e]ry close together due to a sudden onset of family and marital problems, leading into two incidents of minor offenses." He further indicated that his "military service was 95 [percent] of the time commendable, honest and faithful." In addition, the appellant indicated that he was forced to waive his right to an administrative board hearing. 

In a February 2015 statement, the appellant provided contextual information regarding each of the three Article 15 violations. The appellant also repeated his contentions that his conduct was neither willful nor persistent, and he alleged that he was denied the right to an administrative board hearing. In addition, he alleged that he was denied the right to submit statements in defense of the administrative separation. The appellant included with his statement a statement from the fellow petty officer who the appellant was charged with assaulting in April 1992. The appellant offered the statement as mitigating evidence, contending that the fellow petty officer struck the appellant first, which led to an escalation of the altercation

During the October 2015 Board hearing, the appellant testified as to mitigating circumstances regarding the three Article 15 violations. Primarily, the appellant testified that in February 1992, his fiancée ended their relationship, which led to the appellant developing an alcohol abuse problem at age 18. The appellant indicated that his alcohol use led to the first two Article 15 violations, although he indicated that the fellow petty officer who the appellant was charged with assaulting instigated the altercation by striking the appellant first. The appellant further indicated that the third Article 15 violation (July 1992) was erroneous, because although he was arrested by civilian police for being drunk in public, he had not been drinking and was serving as a designated driver for fellow service members. Finally, the appellant alleged that he was coerced into withdrawing his right to an administrative board hearing and other due process rights. 




The question is whether the appellant's actions in service constituted willful and persistent misconduct such that his discharge under other than honorable conditions is considered to have been issued under dishonorable conditions.

The appeal will be denied. After review of the evidence, including the appellant's lay statements and hearing testimony, the Board finds the appellant had other than honorable service due to his willful and persistent misconduct. Although the appellant reports, and the record reflects, that he had domestic problems during service, he had numerous instances of misconduct over a period of five months. The frequency of his misconduct shows a persistent pattern of behavior that may be characterized as willful - intentional or deliberate - in that there is no evidence of coercion or mental incapacity to suggest that it was otherwise. 

The appellant was not discharged because of a minor offense. His discharge was due to a pattern of behavior that resulted and three Article 15 non-judicial punishments. "Offenses that would interfere with [the] appellant's military duties, indeed preclude their performance ... could not constitute a minor offense." Stringham, 8 Vet. App. at 448. See also Cropper v. Brown, 6 Vet. App. 450, 452-453 (1994) (observing that "drug use, unauthorized absence, drunk and disorderly conduct and failure to go to place of duty [] were the types of offenses that would interfere with the appellant's military duties, indeed preclude their performance and thus could not constitute a minor offense"). The appellant's Article 15 non-judicial punishments involved multiple incidents of underage alcohol use and drunk and disorderly conduct, in addition to a personal assault of a fellow petty officer. 

The appellant has offered several mitigating factors in support of a change in the character of his discharge. These factors include (1) using alcohol as a coping mechanism for domestic strife with his fiancée, which led to an abuse problem for which he did not receive treatment, (2) being instigated into the April 1992 physical altercation with a fellow petty officer, (3) the July 1992 Article 15 violation was based on inaccurate facts as he was not intoxicated when arrested by civilian police, 
(4) the August 1992 statement of his commanding officer in which he recommended a general discharge, and (5) coercion into waiver of his due process rights including the right to an administrative hearing. 

To the extent that the appellant has alleged excuse for his conduct, the Board finds these statements unpersuasive in that his actions in February 1991 and April 1991 were still willful, intentional, and deliberate. Moreover, alcohol abuse, unless it is a secondary result of an organic disease or disability, is considered willful misconduct. See 38 C.F.R. § 3.301. To the extent that the appellant has alleged factual inaccuracies and denial of due process, the Board finds these statements not credible as they are not consistent with contemporaneous evidence. See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a claimant's statements, it may consider whether self-interest may be a factor in making such statements); see also Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed Cir. 1996) (holding that, in weighing credibility of lay evidence VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, desire for monetary gain, and demeanor of the witness). 

Finally, to the extent the appellant indicated that he should receive a general discharge, the recommendation of his commanding officer was only a recommendation, and the ultimate determination by the United States Navy was a discharge under other than honorable conditions. VA is bound by the service department's determination for the reason of a service member's separation from active service and is not at liberty to change that determination. Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). 

The evidence establishes that the appellant received a discharge under other than honorable conditions as a result of willful and persistent misconduct. There is no evidence the appellant was insane at the time he committed any of the offenses resulting in his discharge. The character of his discharge from service is a bar to VA compensation benefits.

The appellant may wish to seek an upgraded discharge through the U.S. Naval Discharge Review Board or the Board for Correction of Naval Records. An honorable discharge or discharge under honorable conditions issued through a board 
for correction of records established under authority of 10 U.S.C. 1552 is final and conclusive on the VA. The action of the boards set aside any prior bar to benefits imposed under 38 C.F.R. § 3.12(c) or (d), except the bar imposed by the sentence of a General Court Martial. 38 C.F.R. § 3.12(f).


ORDER

The appeal is denied. 



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


